Title: From George Washington to John Hancock, 4 April 1776
From: Washington, George
To: Hancock, John



Sir
Cambridge April 4th 1776

I was honoured with your favours of the 21st and 25 Ulto on the 2d Instant, the former by Mr Hanson &c.—the latter by Fessendon—I heartily wish the Money had arrived sooner, that the Militia might have been paid as soon as their time of Service

expired—the disappointment has given them great uneasiness & they are gone Home much disattisfied, nor have I been without severe Complaints from the other Troops on the same account—When I get to New York I hope a sufficient Sum will be there ready to pay every claim.
It is not in my power to make report of the deficiency of Arms in compliance with the direction of Congress at this time, as some of the Regiments are at & most of the others on their march to New York; nor do I know that It wou’d answer any good purpose If it were, having made repeated applications to the Several Assemblies and Conventions upon the Subject and constantly received for Answer that they cou’d afford no releif.
When I arrive at New York I shall in pursuance of the order of Congress detach four Battallions to Canada, If the situation of affairs will admit of It and shall be extremely happy If they and the Troops already there can effect the important end of their going.
In my Letter of the 1st Instt ⅌ post, I inclosed you a Copy of a Letter from Governor Cooke advising me of the Arrival of a Ship of War &c. at & near the harbour of Newport—I have now the pleasure to Inform you that the report was entirely premature and without any foundation—you have a Copy of his Letter of the 1st Instt to this effect—I wish the Alarm had never been given, It occasioned General Sullivan and his Brigade to make an unnecessary and inconvenient diversion from their Route.
Inclosed is a Copy of an Account presented by the Honorable Genl Court of Powder furnished the Continl Army by this Colony—From the account It appears that part of It was supplied before the Army was under my command and therefore I know nothing of It—But have not the smallest doubt of the justice of the charge—I shall leave about Two hundred Barrells of this Article with Major General Ward, out of which Congress will direct him to make a return If they think proper, and also repayment of what may have been furnished by the other Governments.
A Proclamation of General How’s Issued a few days before his departure from Town having fallen into my hands, I have inclosed you a Copy, which will probably have been the occasion of large Quantities of Goods being carried away & the

removal of many Persons, which otherwise wou’d not have happened.
Colo. Warren, Paymaster General finding the Army likely to be removed from hence, informed me the other day, that the situation of his Affairs and engagements in the business of the Colony are such as to prevent him from personally attending the Army, and offered in case It shou’d be required to resign—this was rather embarrassing—to me It appears indispe[n]sably necessary that the Paymaster Genl with his Books shou’d be at or near Head-Quarters—Indeed It is usual for the Head of every department in the army, however dispersed that Army may be, to be with the Commanding General, keeping deputies in the smaller departments—On the other hand Colo. Warrens merit and attachment to the cause are such, that I cou’d do nothing less than desire (as some money must be left for the pay & contingent Charges of the Army which will remain here) he wou’d wait here till Congress shall be pleased to give their Sentiments upon the matter, sending in the mean time some person in whom he cou’d confide with the money, (But little of which there will be to carry, tho great the demands, as Nine of the Regiments which have Marched to New York, have only received 500£ each towards their pay for the Months of Feby & March and Six others not one farthing) I hope therefore this matter will be considered by Congress and the result Transmitted me as soon as done.
I wou’d also mention to Congress that the Militia Regiments which were last called upon in making up their abstracts, charged pay, the Officers from the Time they received Orders to raise Companies & the Privates from the time they respectively engaged to come or were called upon, Though they did not march for a considerable time after; some not within three, four to Twenty days, and during all which they remained at Home about their own private affairs without doing any thing else than preparing for the March as they say by way of plea—This appeared to me so exceedingly unreasonable, and so contrary to Justice that the publick shou’d pay for a longer time than from the day of their march to that of their return, that I ordered the Abstracts to be made out accordingly and refused to give Warrants on any other Terms—They say that the Inlisting orders which went out from their Governments give them

the pay they claim—the Fact may be that something in these may seem to authorize It—But I must submit It to Congress & wish for their decision whether the Continent must pay It. I am with great esteem Sir Yr Most Hble Servt

Go: Washington


P.S. I shall set off to day.


G.W.
